In a paternity proceeding pursuant to Family Court Act article 5, the appeal is from an order of the Family Court, Kings County (Chun, J.), dated July 6, 2004, which, inter alia, denied the motion of Colin Anderson A. to vacate an order of filiation entered by the same court (Milsap, H.E.), dated January 11, 2002, adjudging him to be the father of the subject child.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the appellant’s motion to vacate the order of filiation as nothing in the record indicates that the appellant’s admission to paternity of the subject child was anything other than knowing and voluntary (see Matter of Maldonado v Reyes, 2 AD3d 526 [2003]; Matter of Sidoti v Velez, 278 AD2d 498 [2000]; Matter of McLeod v Emanuel, 268 AD2d 434 [2000]).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. H. Miller, J.P., Cozier, Ritter and Fisher, JJ., concur.